                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

TYRONE MARSHALL BENNETT,                         §
#16014805,                                       §
           Plaintiff,                            §
v.                                               §    Civil Action No. 3:18-CV-3051-L
                                                 §
LURLENE WALLS, et al.,                           §
                                                 §
                 Defendants.                     §

                                             ORDER

       On March 27, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 18) was entered, recommending that the court dismiss without

prejudice this action under Federal Rule of Civil Procedure 41(b) for failure to prosecute or comply

with a court order by failing to pay the filing fee as ordered by the magistrate judge. No objections

to the Report were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court dismisses without prejudice this action under Federal Rule of Civil

Procedure 41(b) for failure to prosecute or comply with a court order.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). The court concludes that any appeal of this action would present no legal point

of arguable merit and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.



Order – Page 1
1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate motion

to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals for the

Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. 24(a)(5).

        It is so ordered this 22nd day of May, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
